Title: From George Washington to Hugh Waddell, 23 October 1757
From: Washington, George
To: Waddell, Hugh



Sir
Fort Loudoun Octr 23d 1757

Inclosed is a Copy of a Letter from Sir Wm Johnson to Governour Denny, and of a Letter from Governor Denny to me, relative to the Indians that this accompanies.
I Herewith send Ensign Roy of my Regiment, to see them properly provided with Necessaries for their Journey as far as your Fort and doubt not for the reasons specified in the inclosed, of your doing every thing in your Power to render the remainder of their Journey, as expeditious and agreeable as Circumstances will admit of. I am sir your most humble servt

Go. Washington

